UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1766


PALOMO FARMS LLC/HEMPORT,

                     Plaintiff - Appellant,

              v.

U.S. DRUG ENFORCEMENT ADMINISTRATION; U.S. CUSTOMS AND
BORDER PROTECTION; U.S. DEPARTMENT OF JUSTICE; WILLIAM P.
BARR, Attorney General of the United States,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:17-cv-00169-BO)


Submitted: February 26, 2019                                       Decided: April 5, 2019


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elaine B. Wilson, LAW OFFICE OF ELAINE B. WILSON, P.L.L.C., Clayton, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B.
Royster, Assistant United States Attorney, Michael Gordon James, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Palomo Farms LLC/Hemport appeals the district court’s order dismissing its

complaint for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Palomo Farms LLC/Hemport v. U.S. Drug Enf., No.

4:17-cv-00169-BO (E.D.N.C. June 8, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2